DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims

This action is in response to the amendment filed on 12/10/2020.
Claims 22, 24, 26-29, 33, 35, 38-41, and 43 have been amended.
Claims 22-43 are pending and have been examined.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 22-43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dravida et al (US 2007/0008925) in view of Ramer et al (US 2007/0061229)

As per claims 22 and 33:

Dravida teaches receiving, by a smartphone, an identifier item from a beacon via a Bluetooth channel, wherein the smartphone includes a display, a processor, a memory, and an application module, the beacon having a fixed location and at least one identifier item, wherein a user profile is associated with the smartphone (paragraph [0005], [0013], [0045], [0047], [0048], [0059], [0069], [0097]; Fig 1; A mobile device receives a beacon signal with a beacon identifier. Access points are used and include WPAN (i.e. Bluetooth). In order for the user to access a Bluetooth access point it would need to receive an identification of the access point via a beacon signal. Yet another feature is a mobile device that includes a memory that stores a requirement relating to a device application and a processor that analyzes information stored in the memory and determines if a network satisfies the device application requirement based in part on beacon timing. Mobile devices 104 can be, for example, cellular phones, smart phones, laptops, handheld communication devices, handheld computing devices, satellite radios, global positioning systems, PDAs, and/or other suitable devices for communicating over wireless system 100. For example, in a mall, multimedia content can be provided from one or more retail store or other retail establishments based on the user location as well as a user-preference. The user-preference can be a preference previously communicated by the user and stored in a memory of the mobile device. In another embodiment, the user-preference can be communicated to a service provider who maintains the transmitting, by the smartphone, a location message to a server via a wireless channel when the smartphone receives the at least one identifier item from the beacon, the location message including the at least one identifier item (paragraphs [0069] The information acquired from the beacon signal is then sent from the wireless device to a Network Management system.) serving, by a content module associated with the server, at least one content item to the smartphone via the wireless channel, wherein the content item associated with the fixed beacon location and at least one user attribute of the user profile (paragraphs [0047], [0048], [0059],  [0067], [0097] Location information can be used to target marketing and advertising to the user. Mobile device 104 can seamlessly switch to Bluetooth, a narrower band, etc. as the user approaches a specific merchant. The network to which the mobile device is switched can be a function of the content which the user desires pushed or pulled to mobile device 104. This multimedia content can be location dependent based upon whether the user is in a sports stadium or a shopping mall for which different multimedia content can be provided. This multimedia content can also be provided based upon the location of the mobile device. For example, in a mall, multimedia content can be provided from one or more retail store or other retail establishments based on the user location as well as a user-preference.) presenting, by the smartphone display, the at least one content item  (paragraph [0097] This multimedia content can also be provided based upon the location of the mobile device. For example, in a mall, multimedia content can be provided from one or more retail store or other retail establishments based on the user location as well as a user-preference. The user-preference can be a preference previously communicated by the user and stored in a memory of the mobile device. A processor associated with the mobile device can analyze the information stored in the memory and determine if multimedia content should be accepted and communicated to the user or disregarded and not communicated to the user of the device. In another embodiment, the user-preference can be communicated to a service provider who maintains the information. For example, if the user is near a sporting goods store and previously specified that such user does not desire any information (e.g. current 
Dravida does not expressly teach the profile information including transaction history.
Ramer teaches the user profile including a plurality of user attributes including transaction history (paragraphs [0060], [0860], [0861] and [0865] (paragraph [0060] he mobile subscriber characteristics facility 112 may continually, or periodically, update data for individual users, for example, bill amount(s), average bill total, payment history, on-time payment history, on-line usage amount, duration of on-line interactions, number of on-line interactions, family status and family information, number of children, shopping habits (e.g., views of or purchases of goods and services) click stream information, device type and device version, device characteristics, usage patterns (including those based on location, time of day, or other variables), device and/or subscriber unique identifiers, content viewing history, content presented for viewed by/not viewed by user, content and programs downloaded, videos, music, and audio listened to and/or downloaded, television watched, timing and duration of viewing/downloading, transaction history, and any other user or user defined characteristics.)In embodiments, a sponsor desirous of presenting its content on a mobile communication facility may be presented a plurality of menu formats from which to select demographic variables to associate with the sponsor's information. The menus may present individual demographic variables contained in the mobile subscriber characteristics database, such as, age, sex, race, address, income, billing history, purchase history, and so forth. In embodiments, mobile communication facility users may be classified on a combination of mobile subscriber characteristics, device type, location, behavioral history, transaction history, or other parameters and the resulting classes presented in a menu format to sponsors for bidding. Once this model is known, all customers with approximately the profile described by the model could be grouped in a "Caribbean Cruisers" category. This category may then be included in a menu system, along with other categories, and presented to sponsors for bidding. Swimwear companies, sunglass companies, etc. may have an increased interest in bidding for access to the Caribbean Cruisers category because of the increased probability that users in this category have a need for their products. Summary of the many characteristics (variables) used in the model into a single category may make the bidding process less 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include providing content to users based on information known about the users including location and transaction history as taught by Ramer in order to increase the likelihood of a user reacting favorably to an advertisement by finding advertisements most relevant to a user, thus increasing revenues for both the advertiser and the advertiser provider (paragraphs [0077]-[0079], [0094], [0457], [0458], [0509], and [0510]) Further, providing content based on known user information including transaction history is the use of a known technique used to improve similar devices/methods in the same way.

Alternate Rejection: The examiner finds that Dravida makes obvious using beacon signals from Bluetooth access points. In order to access a Bluetooth access point as in paragraph [0048] the Bluetooth access point would have to send out a beacon signal identifying it for the wireless device to connect to it. However, for purposes of compact prosecution the examiner provides an alternative rejection which expressly spells out receiving an identifier from a Bluetooth beacon. All subsequent rejections of dependent claims can be thought of as including Huomo as a reference in the alternative rejection.

Claims 22-43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Dravida et al (US 2007/0008925) in view of in view of Ramer et al (US 2007/0061229) and in further view of Huomo (US 2004/0203863)

As per claims 22 and 33:

Dravida teaches receiving, by a smartphone, an identifier item from a beacon via a Bluetooth channel, wherein the smartphone includes a display, a processor, a memory, and an application module, the beacon having a fixed location and at least one identifier item, wherein a user profile is associated with the smartphone (paragraph [0005], [0013], [0045], [0047], [0048], [0059], [0069], [0097]; Fig 1; A mobile device receives a beacon signal with a beacon identifier. Access points are used smart phones, laptops, handheld communication devices, handheld computing devices, satellite radios, global positioning systems, PDAs, and/or other suitable devices for communicating over wireless system 100. For example, in a mall, multimedia content can be provided from one or more retail store or other retail establishments based on the user location as well as a user-preference. The user-preference can be a preference previously communicated by the user and stored in a memory of the mobile device. In another embodiment, the user-preference can be communicated to a service provider who maintains the information. For example, if the user is near a sporting goods store and previously specified that such user does not desire any information (e.g. current sales or price reductions, events, . . . ) relating to sports and/or sporting goods, the information broadcast by that particular store can be prevented from being transmitted to the user's mobile device.) transmitting, by the smartphone, a location message to a server via a wireless channel when the smartphone receives the at least one identifier item from the beacon, the location message including the at least one identifier item (paragraphs [0069] The information acquired from the beacon signal is then sent from the wireless device to a Network Management system.) serving, by a content module associated with the server, at least one content item to the smartphone via the wireless channel, wherein the content item associated with the fixed beacon location and at least one user attribute of the user profile (paragraphs [0047], [0048], [0059],  [0067], [0097] Location information can be used to target marketing and advertising to the user. Mobile device 104 can seamlessly switch to Bluetooth, a narrower band, etc. as the user approaches a specific merchant. The network to which the mobile device is switched can be a function of the content which the user desires pushed or pulled to mobile device 104. This multimedia content can be location dependent based upon whether the user is in a sports stadium or a shopping mall for which different multimedia content can be provided. This multimedia content can also be provided based upon the location of the mobile device. For example, in a mall, multimedia content can be provided from one or presenting, by the smartphone display, the at least one content item  (paragraph [0097] This multimedia content can also be provided based upon the location of the mobile device. For example, in a mall, multimedia content can be provided from one or more retail store or other retail establishments based on the user location as well as a user-preference. The user-preference can be a preference previously communicated by the user and stored in a memory of the mobile device. A processor associated with the mobile device can analyze the information stored in the memory and determine if multimedia content should be accepted and communicated to the user or disregarded and not communicated to the user of the device. In another embodiment, the user-preference can be communicated to a service provider who maintains the information. For example, if the user is near a sporting goods store and previously specified that such user does not desire any information (e.g. current sales or price reductions, events, . . . ) relating to sports and/or sporting goods, the information broadcast by that particular store can be prevented from being transmitted to the user's mobile device.)
Dravida does not expressly teach the profile information including transaction history.
Ramer teaches the user profile including a plurality of user attributes including transaction history (paragraphs [0860], [0861] and [0865] In embodiments, a sponsor desirous of presenting its content on a mobile communication facility may be presented a plurality of menu formats from which to select demographic variables to associate with the sponsor's information. The menus may present individual demographic variables contained in the mobile subscriber characteristics database, such as, age, sex, race, address, income, billing history, purchase history, and so forth. In embodiments, mobile communication facility users may be classified on a combination of mobile subscriber characteristics, device type, location, behavioral history, transaction history, or other parameters and the resulting classes presented in a menu format to sponsors for bidding. Once this model is known, all customers with approximately the profile described by the model could be grouped in a "Caribbean Cruisers" category. This category may then be included in a menu system, along with other categories, and presented to sponsors for bidding. Swimwear companies, sunglass companies, etc. may have an increased interest in bidding for access to the Caribbean Cruisers category because of the increased probability that users in this category have a need for their products. Summary of the many characteristics (variables) used in the 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include providing content to users based on information known about the users including location and transaction history as taught by Ramer in order to increase the likelihood of a user reacting favorably to an advertisement by finding advertisements most relevant to a user, thus increasing revenues for both the advertiser and the advertiser provider (paragraphs [0077]-[0079], [0094], [0457], [0458], [0509], and [0510]) Further, providing content based on known user information including transaction history is the use of a known technique used to improve similar devices/methods in the same way.

	The combination does not expressly teach the beacon signal coming from a Bluetooth beacon.
	Huomo teaches {receiving a beacon identifier} via a bluetooth channel (claim 16 wherein the wireless communication system is a Bluetooth communication system, and wherein receiving one or more wireless service area identifiers comprises receiving the beacon identifiers from a Bluetooth access point serving the wireless service area.)
	It would have been obvious to one of ordinary skill in the art at the time of the rejection to include receiving the beacon signal via Bluetooth as taught by Huomo in order to identify the access point serving the wireless service area. Further, providing a beacon identifier via Bluetooth is a simple substitution of one known element for another to yield predictable results.


Dravida and Ramer teaches the limitations of claims 22 and 33. As per claims 23 and 34:

Ramer further teaches wherein the content item includes a uniform resource locator (Fig. 6, 7; paragraphs [0300], [0303] When creating an ad, the advertiser may supply information, such as, an ad title, URL, description, and/or website URL. For example the advertiser may begin by entering the ad creative content, including the ad title, a "Landing page" URL/address (page to which user will be brought-
It would have been obvious to one of ordinary skill in the art at the time of the invention to include providing advertisements with URL’s as taught by Ramer in order to increase the likelihood of a user reacting favorably to an advertisement by finding advertisements most relevant to a user, thus increasing revenues for both the advertiser and the advertiser provider (paragraphs [0077]-[0079], [0094], [0457], [0458], [0509], and [0510]) Further, providing content with URL’s is the use of a known technique used to improve similar devices/methods in the same way.

Dravida and Ramer teaches the limitations of claims 22 and 33. As per claims 24 and 35:

Dravida further teaches determining, by a positioning module associated with the server, an indoor location of the smartphone from the location messages (paragraph [0047]-[0049], [0059], [0061], [0067], [0097] Upon receipt of the beacon, the mobile device can time stamp the arrival time of the beacon, at 804, utilizing internal GPS functionality or relative to the WWAN timing obtained through the WWAN interface. The beacon information can include an access point identifier, access point location, current network load at the WLAN AP, etc. The stamped arrival time and other information can be sent by the mobile device to a Network Management (NM) system, at 806, through, for example, a WWAN link. Location information can be used to target marketing and advertising to the user. Mobile device 104 can seamlessly switch to Bluetooth, a narrower band, etc. as the user approaches a specific merchant. The network to which the mobile device is switched can be a function of the content which the user desires pushed or pulled to mobile device 104.) updating autonomously {the} content items based on the indoor location of the smartphone (paragraphs [0059], [0067], [0069], [0097] The information acquired from the beacon signal is then sent from the wireless device to a Network Management system. Location information can then be used to target marketing and advertising to the user. The {…} indicate a modification to the claim language to show what is expressly taught by Dravida. Limitations regarding ranking of content links will be addressed below.) delivering, by a content delivery module associated with the server, the {…} content items to the smartphone display, wherein the {…} content items are associated with the fixed beacon location (paragraphs [0059], [0067], [0069], [0097] The information acquired from the beacon signal is then sent from the wireless device to a Network Management system. Location information can then be used to target marketing and advertising to the user. The {…} indicate a modification to the claim language to show what is expressly taught by Dravida. Limitations regarding ranking of content links will be addressed below.)
Dravida does not expressly teach ranking content for delivery to a user based on location.
Ramer teaches ranking, by a ranking content module associated with the server, each content item based on the indoor location of the smartphone (paragraphs [0077]-[0079], [0094], [0457], [0458], [0509], and [0510] The recommendation system uses information from a user’s profile characteristics and location of the mobile device to rank content.) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include ranking links as taught by Ramer in order to increase the likelihood of a user reacting favorably to an advertisement by finding advertisements most relevant to a user, thus increasing revenues for both the advertiser and the advertiser provider (paragraphs [0077]-[0079], [0094], [0457], [0458], [0509], and [0510]) Further, ranking advertising content as taught by Ramer is combining prior art elements according to known methods to yield predictable results as ranking content to distribute ads would produce the predictable results of having more relevant advertisements provided to the user.

Dravida and Ramer teach the limitations of claims 24 and 35. As per claims 25 and 36:

Dravida further teaches further including periodically updating, by the server, the application module with at least one of an updated positioning module, an updated content module, and an updated ranking module (paragraphs [0059], [0097] In another embodiment, location information can be utilized to provide multimedia content that can be downloaded to the mobile device. This multimedia content can be location dependent based upon whether the user is in a sports stadium or a shopping mall for which different multimedia content can be provided. This multimedia content can also be provided based upon the location of the mobile device. For example, in a mall, multimedia content can be provided from one or more retail store or other retail establishments based on the user location as well as a user-

Dravida and Ramer teach the limitations of claims 24 and 35. As per claims 26 and 37:

Dravida further teaches further including periodically updating, by the server, the application module with at least one of an updated positioning module, an updated content module, an updated user profile module, and an updated ranking module, wherein the server further includes a user profile module that includes at least one user attribute associated with each particular user (paragraphs [0059], [0097] In another embodiment, location information can be utilized to provide multimedia content that can be downloaded to the mobile device. This multimedia content can be location dependent based upon whether the user is in a sports stadium or a shopping mall for which different multimedia content can be provided. This multimedia content can also be provided based upon the location of the mobile device. For example, in a mall, multimedia content can be provided from one or more retail store or other retail establishments based on the user location as well as a user-preference. The user-preference can be a preference previously communicated by the user and stored in a memory of the mobile device. A processor associated with the mobile device can analyze the information stored in the memory and determine if multimedia content should be accepted and communicated to the user or disregarded and not communicated to the user of the device. In another embodiment, the user-preference 


Dravida and Ramer teach the limitations of claims 26 and 37. As per claims 27 and 38:

Ramer  further teaches ranking, by the ranking content module, each content link based on the user profile for the smartphone (paragraphs [0077]-[0079], [0094], [0457], [0458], [0509], and [0510] The recommendation system uses information from a user’s profile characteristics and location of the mobile device to rank content.) delivering, by the ranking content module, the ranked content items to the smartphone display as a plurality of content items that change autonomously based on the user profile associated with the smartphone (paragraph [0508] Displaying ordered content on a display associated with the mobile communication device.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include ranking links as taught by Ramer in order to increase the likelihood of a user reacting favorably to an advertisement by finding advertisements most relevant to a user, thus increasing revenues for both the advertiser and the advertiser provider (paragraphs [0077]-[0079], [0094], [0457], [0458], [0509], and [0510]) Further, ranking advertising content as taught by Ramer is combining prior art elements according to known methods to yield predictable results as ranking content to distribute ads would produce the predictable results of having more relevant advertisements provided to the user.

Dravida and Ramer teach the limitations of claims 26 and 37. As per claims 28 and 39:

receiving, by the user profile module, responsive input corresponding to the at least one content item (paragraph [0060] The mobile subscriber characteristics facility 112 may continually, or periodically, update data for individual users, for example, bill amount(s), average bill total, payment history, on-time payment history, on-line usage amount, duration of on-line interactions, number of on-line interactions, family status and family information, number of children, shopping habits (e.g., views of or purchases of goods and services) click stream information, device type and device version, device characteristics, usage patterns (including those based on location, time of day, or other variables), device and/or subscriber unique identifiers, content viewing history, content presented for viewed by/not viewed by user, content and programs downloaded, videos, music, and audio listened to and/or downloaded, television watched, timing and duration of viewing/downloading, transaction history, and any other user or user defined characteristics.) updating, by the user profile module, at least one user attribute of the user profile associated with the smartphone based on the responsive input (paragraph [0060] The mobile subscriber characteristics facility 112 may continually, or periodically, update data for individual users, for example, bill amount(s), average bill total, payment history, on-time payment history, on-line usage amount, duration of on-line interactions, number of on-line interactions, family status and family information, number of children, shopping habits (e.g., views of or purchases of goods and services) click stream information, device type and device version, device characteristics, usage patterns (including those based on location, time of day, or other variables), device and/or subscriber unique identifiers, content viewing history, content presented for viewed by/not viewed by user, content and programs downloaded, videos, music, and audio listened to and/or downloaded, television watched, timing and duration of viewing/downloading, transaction history, and any other user or user defined characteristics.) adjusting, by the ranking content module, each content item based on the responsive input (paragraphs [0060], [0094], [0218], [0508]-[0510], [0865] discloses mobile subscriber characteristics being updated based on user input, ordering the content items based on the mobile subscriber characteristics, and displaying them on the mobile communication device.) delivering, by the ranking content module, the ranked content items to the smartphone display as a plurality of content items that change autonomously based on the responsive input (paragraphs [0060], [0094], [0218], [0508]-[0510], [0865] discloses mobile subscriber characteristics being updated based on use 
It would have been obvious to one of ordinary skill in the art at the time of the invention to include ranking links as taught by Ramer in order to increase the likelihood of a user reacting favorably to an advertisement by finding advertisements most relevant to a user, thus increasing revenues for both the advertiser and the advertiser provider (paragraphs [0077]-[0079], [0094], [0457], [0458], [0509], and [0510]) Further, ranking advertising content as taught by Ramer is combining prior art elements according to known methods to yield predictable results as ranking content to distribute ads would produce the predictable results of having more relevant advertisements provided to the user.

Dravida and Ramer teach the limitations of claims 26 and 37. As per claims 29 and 40:

Ramer further teaches receiving, by the server, a plurality of responsive inputs, wherein the responsive inputs are generated by a plurality of smartphones (see Ramer, at least [0060] and [0070] disclosing a wireless search platform containing mobile subscriber characteristics pertaining individual users. A mobile subscriber facility continuously updates individual users' data based at least users interactions such as content presented and viewed by the users or content presented and not viewed by the user, usage patterns and user defined characteristics. User defined characteristics may also include users’ preferences that are collected either implicitly based on users’ behavior or explicitly based on users defining their preferences) updating, by the server, at least one user attribute for each user profile (see Ramer, at least [0060] and [0070] disclosing a wireless search platform containing mobile subscriber characteristics pertaining individual users. A mobile subscriber facility continuously updates individual users' data based at least users interactions such as content presented and viewed by the users or content presented and not viewed by the user, usage patterns and user defined characteristics. User defined characteristics may also include users’ preferences that are collected either implicitly based on users’ behavior or explicitly based on users defining their preferences) adjusting, by the ranking content module, the ranking of each content item based on the responsive inputs from the plurality of smartphones (see Ramer, at least paragraphs [0060], [0066], [0094], [0218], delivering, by the ranking content module, the ranked content items to the display as a plurality of content items that change autonomously based on the responsive inputs from the plurality of smartphones (see Ramer, at least [0060], [0094], [0218], [0508]-[0510] [0865] disclosing The mobile subscriber characteristics facility may continually, or periodically, update data for individual users based on at least user input, then content links are ordered prior to display based on the mobile subscriber characteristics and then displayed on the mobile communication device of the user.
It would have been obvious to one of ordinary skill in the art at the time of the invention to include ranking links as taught by Ramer in order to increase the likelihood of a user reacting favorably to an advertisement by finding advertisements most relevant to a user, thus increasing revenues for both the advertiser and the advertiser provider (paragraphs [0077]-[0079], [0094], [0457], [0458], [0509], and [0510]) Further, ranking advertising content as taught by Ramer is combining prior art elements according to known methods to yield predictable results as ranking content to distribute ads would produce the predictable results of having more relevant advertisements provided to the user.

Dravida and Ramer teach the limitations of claims 26 and 37. As per claims 30 and 41:

Ramer further teaches wherein the content item served to the smartphone display includes a plurality of second level content links that do not change based on the location of smartphone (see Ramer, at least [0070], [0077] disclosing a recommendation system using information from a user’s profile to make predictions regarding content that might interest the users, where the user profile contains user characteristics data that have been collected from the user. Collected data may be from explicit input from the user about presented contents to the user, such as rating items, ranking products, stating preferences, listing favorites or least favorites) the second level content links change autonomously based on the user profile associated with the smartphone (see Ramer, at least [0078] disclosing additional suggestions may be supplied to the users based on users ranking the products or contents on popularity and updated user characteristics data).



Dravida and Ramer teaches the limitations of claims 22 and 33. As per claims 31 and 42:

Ramer further teaches wherein the application module includes a web browser (paragraph [0816] The end user's mobile browser and the capabilities of the mobile communication facility 102 may be identified and the pages served directly to the end user's mobile browser.)
It would have been obvious to one of ordinary skill in the art at the time of the invention to include a wen browser as taught by Ramer in order to increase the likelihood of a user reacting favorably to an advertisement by finding advertisements most relevant to a user, thus increasing revenues for both the advertiser and the advertiser provider (paragraphs [0077]-[0079], [0094], [0457], [0458], [0509], and [0510]) Further, providing content through a web browser is the use of a known technique used to improve similar devices/methods in the same way.

Dravida and Ramer teaches the limitations of claims 22 and 33. As per claims 32 and 43:

Dravida further teaches wherein the identifier item includes a geofence identifier (paragraph [0069] A wireless device receives a beacon signal with a beacon identifier. The beacon signal is considered a geofence and the identifier identifies the beacon.)




Response to Arguments


The examiner has considered but does not find persuasive applicant’s arguments regarding rejections under 35 USC 103. Applicant argues that the prior art does not teach a profile which includes transaction history. As noted above, Dravida at least stores information which contains user preferences which is used for content selection (paragraph [0097]). Dravida does not teach that such profile information includes transaction history, however, Ramer teaches an extensive profile for targeting and ranking advertising content to provide to a user of a mobile device which does include transaction history among numerous other features used for selection of content (See at least paragraphs [0060], [0066], [0094], [0218], [0508]-[0510], [0865]). As a result such rejection has been maintained.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER STROUD whose telephone number is (571)272-7930.  The examiner can normally be reached on Mon. - Fri. 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/KAMBIZ ABDI/Supervisory Patent Examiner, Art Unit 3688